internal_revenue_service number info release date march cc psi 1-genin-108073-03 uilc dollar_figure dear we are responding to your correspondence requesting to retroactively revoke your s_corporation_election the information provided by the service_center indicates that your election became effective on date and that you have had a change in shareholders since incorporation sec_1_1362-6 of the income_tax regulations discusses the manner for revoking an s elections while sec_1_1362-6 explains how to rescind a revocation essentially there are currently no provisions allowing taxpayers to retroactively revoke an s_corporation_election once the revocation has become effective because your request was dated date the earliest revocation effective date for which you could be considered would be date if you choose to affirmatively revoke your election as of date please follow the guidance provided in sec_1_1362-6 along with a copy of this letter via certified mail within days from the date of this letter please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
